Citation Nr: 0508120	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  99-11 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

What evaluation is warranted for residuals of excision of 
skin cancer of the right foot from November 3, 1998?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to April 
1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1999 hearing officer decision by the 
New York, New York Department of Veterans Affairs (VA) 
Regional Office (RO).  Therein, service connection was 
granted effective from November 3, 1998, for residuals of 
excision of basal cell carcinoma of the right foot.  A 
noncompensable rating was assigned..  The veteran appealed.  
In January 2003, the Board denied the claim, and the veteran 
appealed.  In a July 2003 order issued by the United States 
Court of Appeals for Veterans Claims, the Board's decision 
was vacated.  

In January 2004, the Board remanded the case for further 
development in accordance with the Court's order and an 
unopposed motion for remand filed with the Court by VA.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  An evaluation of the level 
of disability present includes consideration of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of symptoms on the functional 
abilities.  38 C.F.R. § 4.10 (2004).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2004).  When there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the veteran appealed the initial disability rating that 
the RO assigned.  Therefore, the issue on appeal is the 
appropriate rating, or staged ratings, if warranted, for the 
period since the effective date of the grant of service 
connection.

The veteran sustained burns to his right ankle and foot 
during service.  In March 1985, service connection was 
established for burn scar residuals.  

In 1997, a private physician excised a cancerous skin growth 
from the veteran's right foot.  Service connection was later 
established for residuals of excision of skin cancer of the 
right foot in a November 1999 rating decision.  

The RO has evaluated the residuals of a right foot skin 
cancer excision as a scar.  The rating schedule criteria for 
evaluating skin disorders, including scars, were revised 
effective August 30, 2002, and those revisions are now 
codified at 38 C.F.R. § 4.118 (2004).  In evaluating the 
veteran's right foot skin cancer residuals, VA must consider 
the earlier version of the rating schedule for the period 
prior to August 29, 2002, and the revised version for the 
period from August 30, 2002, forward.

The veteran has had a VA medical examination of his right 
foot since the cancer excision surgery.  The August 1999 
examination report notes right foot burn scars and a post-
operative scar.  In both the older and the revised versions 
of the rating schedule, a compensable rating is warranted for 
a scar that is tender or painful on examination.  See 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2004).  

Unfortunately, the last VA examination was conducted in 
August 1999, almost six years ago.  That examination report 
indicates that there was foot scar tenderness; but the report 
leaves unclear whether there was tenderness at the post-
surgical scar.  Hence, a new examination should be performed 
to clarify whether the scar residual to the cancer excision 
is tender.

Accordingly, this case is remanded for the following:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
residual manifestations of excised skin 
cancer on the right foot.  The veteran's 
claims file should be provided to the 
examiner for review.  The examiner should 
indicate whether the scar residual to the 
cancer excision is objectively tender or 
painful on examination.  The examiner 
should report the dimensions of the scar, 
and indicate whether there is any 
limitation of motion, pain on motion, 
weakness, or other limitation of function 
of the foot or ankle associated with the 
cancer excision scar.

2.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
question what evaluation is warranted for 
residuals of excision of skin cancer of 
the right foot from November 3, 1998?  
The RO should note that an earlier 
version of the rating schedule with 
regard to skin disorders is applicable 
from November 3, 1998 to August 29, 2002, 
and a revised version is applicable since 
August 30, 2002.  If the claim remains 
less than fully granted, the RO should 
issue a supplemental statement of the 
case, and provide the appellant an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the 


right to submit additional evidence and argument on the 
matter that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


